DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' communication filed on September 10, 2020.  In virtue of this communication, claims 1-15 are currently presented in the instant application.

Drawings
The drawings submitted on September 10, 2020.  These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed on September 10, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification

The following title is suggested: Image Generation data for travel Guidance on Windshield. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over YAMADA (US 20160052394 A1, hereinafter “Yamada”).
Regarding claim 1.  Yamada discloses an image control apparatus, comprising: 
an image generator (Yamada, FIG 1. Element “Display control ECU 22”) that generates image data for displaying information indicating a direction or a position in a display region on a mobile body, wherein the image generator generates the image data such that, from a viewpoint of an occupant of the mobile body, information indicating a left-hand direction or a left-side position is displayed to a left of information indicating a right-hand direction or a right-side position (Yamada, see at least par. [0081], “FIG. 11 to FIG. 13 show examples of the direction mark 304 that is displayed on the front windshield glass 88 when the vehicle makes a left turn at an intersection. FIG. 15 to FIG. 18 show examples of the direction mark 304 that is displayed on the front windshield glass 88 when the vehicle makes a right turn at an intersection. FIG. 27 shows an example of the direction mark 304 that is displayed on the front windshield glass 88 when the vehicle makes a lane change. The direction mark 304 in this embodiment is composed of a plurality of triangular marks. One vertex of each of the triangular marks is directed toward the direction in which the vehicle is to turn. A combination of the plurality of differently sized marks indicates the direction in which the vehicle is to turn.”); and 

    PNG
    media_image1.png
    510
    698
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    584
    765
    media_image2.png
    Greyscale

a position where the information indicating the left-hand direction or the left-side position is displayed and a position where the information indicating the right-hand direction or the right-side position is displayed are arranged along a lateral direction of the display region (Yamada, from FIG. 11-13 and 15-18, “the display control unit 62 performs the display control processing and, when the vehicle makes a lane change or a right or left turn, the direction mark 304 is displayed on the front windshield glass 88. By visually recognizing the direction mark 304 displayed on the front windshield glass 88, the driver can recognize that the vehicle will makes a lane change or a right or left turn as well as the direction in which the vehicle will turn. [0083] In step 108 that follows, the display control unit 62 acquires the information, which indicates whether the automatic drive control unit 46 is currently performing the automatic drive control processing (current automatic drive on/off state), from the automatic drive control ECU 20. In step 110, based on the information acquired in step 108, the display control unit 62 determines whether the current driving state is the automatic drive on state”).  Note: direction elements 304 are arranged along lateral direction of the display region). 

Regarding claim 2.  Yamada further discloses wherein when the image generator generates the image data based on navigation information, the information indicating the direction or the position indicates a travel direction at a next guidance point (Yamada, par. [0081], “FIG. 11 to FIG. 13 show examples of the direction mark 304 that is displayed on the front windshield glass 88 when the vehicle makes a left turn at an intersection. FIG. 15 to FIG. 18 show examples of the direction mark 304 that is displayed on the front windshield glass 88 when the vehicle makes a right turn at an intersection. FIG. 27 shows an example of the direction mark 304 that is displayed on the front windshield glass 88 when the vehicle makes a lane change. The direction mark 304 in this embodiment is composed of a plurality of triangular marks. One vertex of each of the triangular marks is directed toward the direction in which the vehicle is to turn. A combination of the plurality of differently sized marks indicates the direction in which the vehicle is to turn”). 

Regarding claim 3.  Yamada further discloses wherein when the travel direction at the next guidance point is a right-hand direction, the image generator generates the image data such that the information indicating the travel direction is displayed on a right side of a predetermined region (Yamada, FIG. 15 to FIG. 18 ; and 
when the travel direction at the next guidance point is a left-hand direction, the image generator generates the image data such that the information indicating the travel direction is displayed on a left side of the predetermined region (Yamada, see par. [0081], FIG. 11 to FIG. 13 show examples of the direction mark 304 that is displayed on the front windshield glass 88 when the vehicle makes a left turn at an intersection). 

Regarding claim 5. Yamada further discloses wherein when the image generator generates information indicating an attention target around the mobile body, the information indicating the direction or the position is information indicating a position of the attention target (Yamada, see at least par. [0100], “If the state of the vehicle and its surroundings is determined as the "hazard state" in step 122 described above, the processing proceeds from step 122 to step 144. In step 144, the display control unit 62 controls the HUD 76 to display the image of a second marker 314, which indicates that the state of the vehicle and its surroundings is the "hazard state", on the front windshield glass 88. The second marker 314 is an example of a second marker that is displayed when there is a need to alert the occupant. It is necessary to issue an alert to the occupant, for example, when the hazard level of the surrounding situation of the vehicle is increased). 

Regarding claim 12. Yamada further discloses a display apparatus Yamada, see FIG. 1, “display control ECU 22”, comprising:
the image control apparatus as claimed in claim 1, so it is rejected for the same rationale of claim 1; and 
a projector that projects an optical image generated based on the image data generated by the image control apparatus onto a transmissive reflector of the mobile body (Yamada, see at least pars. [0072]-[0073], “The HUD 76 receives a specified image to be displayed on the front windshield glass 88 from the display control ECU 22 and controls the driving of the liquid crystal panel 82 according to the specified image. The light that transmits through the liquid crystal panel 82 is reflected by the flat mirror 84 and the concave mirror 86, and then the light that is reflected by the concave mirror 86 is projected on the front windshield glass 88 via the opening 78A on the instrument panel 78. In this manner, the image specified by the display control ECU 22 is enlarged and projected (displayed) on the front windshield glass 88”). 

Regarding claim 13.  Yamada disclose a mobile body, comprising: 
a navigation apparatus (Yamada, see FIG. 1, “Navigation system 34”) ; and 
the display apparatus as claimed in claim 12, so it is rejected for the same rationale of claim 12.

Regarding claims 14 and 16, are rejected for the same rationale of claim 1.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over YAMADA (US 20160052394 A1, hereinafter “Yamada”) as applied in claim 1 above and further in view of Lee et al. (US 20170187963 A1, hereinafter “Lee”).
Regarding claim 4.  Yamada discloses the image generator generates the image data that displays at least the information indicating the travel direction, information indicating the next guidance point (Yamada, see at least par. [0081], “FIG. 11 to FIG. 13 show examples of the direction mark 304 that is displayed on the front windshield glass 88 when the vehicle makes a left turn at an intersection. FIG. 15 to FIG. 18 show examples of the direction mark 304 that is displayed on the front windshield glass 88 when the vehicle makes a right turn at an intersection), and 
Yamada does not explicitly disclose “information indicating a distance to the next guidance point in a line”.  
However, Lee discloses information indicating a distance to the next guidance point in a line (Lee, see FIG. 12A-12B, see at least par. [0132], “the processor 170 can increase the amount of information on a graphic image I to be displayed on the display area DA3. For example, the processor 170 can further include, as information to be displayed as the graphic image I, not only a navigation image I but also surrounding traffic information, the current vehicle speed, newly entering section information, or the like. That is, as shown in FIG. 12a, a graphic image I1 may have a bar shape corresponding to the size of the display area DA3 and include images representing the surrounding traffic information, the current vehicle speed, and the newly entering section information”). 


    PNG
    media_image3.png
    502
    581
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Yamada disclosed invention, and have “wherein the image generator generates the image data that displays at least the information indicating the travel direction, information indicating the next guidance point, and information indicating a distance to the next guidance point in a line”, as taught by Lee, thereby to provide image device for a vehicle that displays a graphic image on the windshield of the vehicle actively deliver information suitable for a situation according to a situation around the vehicle.  A technology that combines an object .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over YAMADA (US 20160052394 A1, hereinafter “Yamada”) as applied in claim 5 above and further in view of Lee et al. (US 20170187963 A1, hereinafter “Lee”).
Regarding claim 6.  Yamada further discloses the image control apparatus as claimed in claim 5, 
wherein when the attention target is located on a left side with respect to the travel direction of the mobile body, the image generator generates the image data such that the information indicating the position of the attention target is displayed on a left side of the predetermined region (Yamada, see par. [0101], “FIG. 19 to FIG. 21 show an example of the second marker 314 that is displayed on the front windshield glass 88. The display color of the second marker 314 in this embodiment is a color that allows the driver to intuitively understand that the state of the vehicle and its surroundings is the "hazard state" (more specifically, a color such as yellow). The display color (second color) of the second marker 314 may be any color that informs the driver about a hazard. For example, other colors, such as red, may also be used, or the size of the second marker 314 and the brightness of the display color may be changed periodically so that the second marker 314 will appear blinking”).  Note: the marker 314 is displayed on a left side of the predetermined region.


    PNG
    media_image4.png
    522
    735
    media_image4.png
    Greyscale

Yamada does not explicitly disclose when the attention target is located on a right side with respect to a travel direction of the mobile body, the image generator generates the image data such that the information indicating the position of the attention target is displayed on a right side of a predetermined region.  
However, Lee discloses when the attention target is located on a right side with respect to a travel direction of the mobile body, the image generator generates the image data such that the information indicating the position of the attention target is displayed on a right side of a predetermined region (Lee, see at least par. [0146], “referring to FIG. 15b, the processor 170 can display a first graphic image I11 that represents the presence and direction of the collision risk object on an area of the windshield corresponding to a direction in which the collision risk object is located. In particular, the processor 170 can display the first graphic image I11 representing a right arrow and warning on the rightmost of the windshield when the collision risk object is detected from the right blind spot RBS”)

    PNG
    media_image5.png
    448
    635
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Yamada disclosed invention, and have “when the attention target is located on a right side with respect to a travel direction of the mobile body, the image generator generates the image data such that the information indicating the position of the attention target is displayed on a right side of a predetermined region”, as taught by Lee, thereby to provide image device for a vehicle that displays a graphic image on the windshield of .

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over YAMADA (US 20160052394 A1, hereinafter “Yamada”) as applied in claim 3 above and further in view of Lee et al. (US 20170187963 A1, hereinafter “Lee”).
Regarding claim 7. Yamada discloses the image control apparatus as claimed in claim 3.
Yamada does not explicitly disclose an area of the predetermined region is less than one half of an area of the display region.
However, Lee discloses an area of the predetermined region is less than one half of an area of the display region (Lee see at least par. [0125], “Referring to FIG. 10d, the processor 170 can display a graphic image on the second display area DA2 that is the upper area of the front vehicle 21 (which is above the driving road L) if the first display area DA1 is smaller than the predetermined size.”).  Note, Element DA1 is the region that is less than half of display region. 

    PNG
    media_image6.png
    461
    631
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to combine the Yamada disclosed invention, and have an area of the predetermined region is less than one half of an area of the display region, as taught by Lee, thereby to provide image device for a vehicle that displays a graphic image on the windshield of the vehicle actively deliver information suitable for a situation according to a situation around the vehicle.  A technology that combines an object around a vehicle with a graphic image to implement augmented reality the graphic image that obstructs the view of a driver in order to decrease the risk of an accident.

Regarding claim 8. The image control apparatus as claimed in claim 7, Yamada in view of Lee further discloses wherein a height of the predetermined region in a vertical direction is less than one half of a height of the display region in the vertical direction, and a width of the predetermined region in a lateral direction is greater than one half of a width of the display region in the lateral direction region (Lee see at least par. [0137], “That is, as shown in FIG. 13a, a graphic image I3 may have a bar shape of a size corresponding to the horizontal direction of the windshield”).  Note: Element I3 is less than one half of the display region. 

    PNG
    media_image7.png
    494
    554
    media_image7.png
    Greyscale

The same reason to combine as set forth in claim 7 above is incorporated herein.

Regarding claim 9.  Yamada in view of Lee further discloses wherein the predetermined region is disposed in a lower half of the display region (Lee, see Referring to FIG. 10d, the processor 170 can display a graphic image on the second display area DA2 that is the upper area of the front vehicle 21 (which is above the driving road L) if the first display area DA1 is smaller than the predetermined size” ).  Note: DA1 dispose in a lower half of the region). 
The same reason to combine as set forth in claim 7 above is incorporated herein.

Regarding claim 10.  Yamada in view of Lee further disclosed wherein the image generator generates the image data such that a display item corresponding to an object that is outside of the mobile body and visible by the occupant is dynamically displayed and changed, in a region of the display region different from the predetermined region, depending on a positional relationship between the object and the mobile body (Yamada, see FIG. 8, and at least par. [0090], “The display position of the first marker 306 is around a position (vehicle-corresponding position) on the front windshield glass 88 corresponding to the position (estimated vehicle position) where the vehicle is estimated to be positioned in the real space in a predetermined time. In addition, in the image displayed on the front windshield glass 88, the display position of the first marker 306 slowly fluctuates (the display position slowly changes over time) as indicated by the positions B and C in FIG. 8. In this case, the display position of the first marker 306 in the image is controlled in such a manner that the first marker 306 slowly and periodically moves between the vehicle-corresponding position and the position in a predetermined range from the vehicle-corresponding position, which is indicated by the position B or C in FIG. 8”). 

    PNG
    media_image8.png
    529
    759
    media_image8.png
    Greyscale

Regarding claim 11.  Yamada in view of Lee further discloses further comprising: 
a receiver that receives information input from a navigation apparatus (Lee, see at least par. [0047], “The display device 100 for the vehicle can receive, through the communication unit 120, communication information that includes at least one of pieces of navigation information, another vehicle's driving information, and traffic information. In addition, necessary information among these may be displayed on the display device 100 for the vehicle according to a situation”) and information input from a controller of the mobile body (Lee, see at least par. [0060], “the interface unit 130 can receive a user input received through the user input unit 110 of the vehicle 700 or through the control unit 770. That is, when the input unit is disposed as a component inside the vehicle, it is possible to receive the user input through the interface unit 130”).
The same reason to combine as set forth in claim 3 above is incorporated herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612